Citation Nr: 9907775	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
diabetes mellitus with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  Service connection also may be granted for a 
disability, such as diabetes mellitus, that becomes 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

The veteran believes that his current diabetes mellitus is 
related to glycosuria, which was first documented during his 
period of active service.  Service medical records show that 
the veteran was diagnosed with glycosuria following a routine 
urinalysis in October 1968.  At the time, the veteran denied 
spontaneous symptoms or a family history of diabetes.  The 
veteran was hospitalized for further testing and it was 
determined that he had a slightly reduced threshold for 
glucose, but no other abnormalities.  The veteran apparently 
received no further treatment and his separation examination 
made no reference to glycosuria or diabetes.

At a VA examination in October 1970, the veteran reported 
treatment for glycosuria while in service in October 1968 and 
November 1969.  He also related that he drank a lot of soda 
and beverages containing sugar and that he had an uncle with 
diabetes.  A glucose tolerance test was performed and the 
veteran was diagnosed with glycosuria, cause undetermined.

VA lab reports from August 1970 and March 1971 reveal a 
slightly elevated sugar level in the veteran's urine.  A May 
1997 letter from Mark A. Westfall, M.D., the veteran's 
physician, states that the veteran developed diabetes in the 
fall of 1996.  Dr. Westfall opined that it appeared that the 
diabetes was due to the veteran's obesity.  He stated that he 
was unsure whether the diabetes was related to the 
glycosuria, though glycosuria is a risk factor in the 
development of diabetes.  VA outpatient records from August 
to October 1997 indicate that the veteran received treatment 
for his diabetes.

In summary, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's glycosuria in service and his present diabetes 
mellitus.  According to the letter from Dr. Westfall, the 
veteran was not diagnosed with diabetes until 1996, more than 
25 years following active service.  Moreover, the record 
contains no evidence of diagnosis or treatment of glycosuria 
after the 1971 VA lab report.  As the veteran's diabetes did 
not manifest within one year of service, there is no basis 
for a grant of presumptive service connection.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The Board concedes that glycosuria may be a risk factor in 
the development of diabetes.  However, the veteran has 
provided no evidence that his diabetes mellitus is due to the 
finding of glycosuria in service.  On the contrary, the 
veteran's treating physician believes that the diabetes was 
caused by the veteran's obesity.  The Board cannot rely 
solely on the veteran's own statements because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Therefore, as no competent medical 
evidence of a nexus between the current disability and the 
veteran's period of active service has been submitted, the 
veteran's claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for diabetes mellitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


